Citation Nr: 0713958	
Decision Date: 05/11/07    Archive Date: 05/25/07

DOCKET NO.  04-20 950	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been received with 
which to reopen a service connection claim for bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

M. Prem, Associate Counsel




INTRODUCTION

The veteran served on active duty from April 1967 to March 
1969.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2004 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
notice of disagreement was received in April 2004, a 
statement of the case was issued in May 2004, and a 
substantive appeal was received in June 2004.

The veteran had requested a Board hearing; but he withdrew 
that request by way of a February 2007 Statement in Support 
of the Claim (VA Form 21-4138).  


FINDINGS OF FACT

1.  An April 1985 rating decision denied the veteran's claim 
for service connection for bilateral hearing loss; a timely 
notice of disagreement was not received.   

2.  Certain evidence received since the April 1985 rating 
decision raises a reasonable possibility of substantiating 
the claim.  

3.  Bilateral hearing loss was not manifested during the 
veteran's active duty service or for several years after 
service, nor is it otherwise related to service.

4.  Tinnitus was not manifested during the veteran's active 
duty service or for several years after service, nor is it 
otherwise related to service.


CONCLUSIONS OF LAW

1.  The April 1985 rating decision that denied the veteran's 
claim for service connection for bilateral hearing loss is 
final.  38 U.S.C.A. § 7105(c) (West 2002).  

2.  New and material evidence has been received since the 
April 1985 rating decision, ant the veteran's claim of 
service connection for bilateral hearing loss has been 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2006).

3.  Bilateral hearing loss was not incurred in or aggravated 
by the veteran's active duty service, nor may it be presumed 
to have been incurred in or aggravated by such service.  38 
U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 
3.303, 3.307, 3.309, 3.385 (2006).

4.  Tinnitus was not incurred in or aggravated by the 
veteran's active duty service, nor may it be presumed to have 
been incurred in or aggravated by such service.  38 U.S.C.A. 
§§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which has been 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126; see also 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a).  Under the VCAA, VA has a duty to notify the 
appellant of any information and evidence needed to 
substantiate and complete a claim, and of what part of that 
evidence is to be provided by the claimant and what part VA 
will attempt to obtain for the claimant.  38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veteran Claims 
(Court's) decision in Pelegrini v. Principi, 17 Vet. App. 412 
(2004), held, in part, that a VCAA notice, as required by 38 
U.S.C.A. § 5103(a), must be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim for VA benefits.  This decision has since 
been replaced by Pelegrini v. Principi, 18 Vet. App. 112 
(2004), in which the Court continued to recognize that 
typically a VCAA notice, as required by 38 U.S.C.A. § 
5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In this case, the appellant filed 
his claims in November 2003.  In December 2003, a VCAA letter 
was issued to the appellant.  This letter effectively 
notified the appellant of what information and evidence is 
needed to substantiate his claims, as well as what 
information and evidence must be submitted by the claimant, 
what information and evidence will be obtained by VA, and the 
need for the claimant to submit any evidence in his 
possession that pertains to the claims.  Since the December 
2003 VCAA notice preceded the February 2004 RO rating 
decision, there is no defect with respect to the timing of 
the VCAA notice. 

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court addressed directives consistent with VCAA 
with regard to new and material evidence.  The Court stated 
that in order to successfully reopen a previously and finally 
disallowed claim, the law requires the presentation of a 
special type of evidence-evidence that is both new and 
material.  The terms "new" and "material" have specific, 
technical meanings that are not commonly known to VA 
claimants. Because these requirements define particular types 
of evidence, when providing the notice required by the VCAA 
it is necessary, in most cases, for VA to inform claimants 
seeking to reopen a previously and finally disallowed claim 
of the unique character of evidence that must be presented.  
This notice obligation does not modify the requirement that 
VA must provide a claimant notice of what is required to 
substantiate each element of a service-connection claim.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

In other words, VA must notify a claimant of the evidence and 
information that is necessary to reopen the claim and VA must 
notify the claimant of the evidence and information that is 
necessary to establish his entitlement to the underlying 
claim for the benefit sought by the claimant.  In addition, 
VA's obligation to provide a claimant with notice of what 
constitutes new and material evidence to reopen a service 
connection claim may be affected by the evidence that was of 
record at the time that the prior claim was finally denied.  
In order to satisfy the legislative intent underlying the 
VCAA notice requirement to provide claimants with a 
meaningful opportunity to participate in the adjudication of 
their claims, the VCAA requires, in the context of a claim to 
reopen, the Secretary to look at the bases for the denial in 
the prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  Therefore, the question of what constitutes material 
evidence to reopen a claim for service connection depends on 
the basis on which the prior claim was denied.

In the present case, the Board observes that the RO furnished 
the appellant with an adequate notice letter in December 
2003.  It set forth the criteria for entitlement to the 
benefit sought by the appellant, and included discussion of 
new and material evidence so as to comply with the Kent 
requirements.  The subsequent statement of the case in May 
2004 reiterated the detailed reasons for the denial, thus 
showing a readjudication of the claim after the December 2003 
notice.  The Board believes that the December 2003 notice, in 
conjunction with the May 2004 statement of the case, 
constituted adequate notice to the veteran.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006) which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
        
In the present appeal, the appellant was provided with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there had 
been no notice of the method by which the VA determines 
disability ratings and effective dates.  Despite the 
inadequate notice provided to the appellant, the Board finds 
no prejudice to the appellant in proceeding with the issuance 
of a final decision.  See Bernard v. Brown, 4 Vet. App. 384, 
394 (1993) (where the Board addresses a question that has not 
been addressed by the agency of original jurisdiction, the 
Board must consider whether the appellant has been prejudiced 
thereby).  The Board notes that the RO did furnish the 
appellant a letter in December 2003 in which it advised the 
appellant of what information and evidence is needed to 
substantiate his claims, as well as what information and 
evidence must be submitted by the claimant, what information 
and evidence will be obtained by VA, and the need for the 
claimant to submit any evidence in his possession that 
pertains to the claims.  Since the Board concludes below that 
the preponderance of the evidence is against the claims for 
service connection, any questions as to the appropriate 
disability ratings and effective dates are rendered moot.  In 
any case, the RO provided the veteran with a March 2006 
correspondence that fully complied with Dingess/Hartman.   

The VCAA also provides that VA has a duty to assist claimants 
in obtaining evidence needed to substantiate a claim. 38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  As will be discussed 
in detail below, the veteran's service medical records are on 
file, as are post-service private medical records.  There is 
no indication of relevant, outstanding records which would 
support the appellant's claims.  38 U.S.C.A. § 5103A(c); 38 
C.F.R. § 3.159(c)(1)-(3).  While the veteran has not been 
afforded a VA medical examination with etiology opinion, as 
more particularly explained in the following decision, the 
information and evidence of record contains sufficient 
competent medical evidence to decide the claims.  38 C.F.R. 
§ 3.159(c)(4).  For all the foregoing reasons, the Board 
concludes that VA's duties to the appellant have been 
fulfilled with respect to the issues on appeal.

Bilateral hearing loss

New and Material Evidence

The Board notes here that the February 2004 rating decision 
and the May 2004 statement of the case addressed the issue of 
new and material evidence and denied the veteran's 
application to reopen the claim.  However, in the June 2004 
supplemental statement of the case, it appears that the RO 
decided the veteran's case on a de novo basis (as if they had 
reopened the claim).  Even if the RO determined that new and 
material evidence was received to reopen the claim, the Board 
is not bound by that determination and must nevertheless 
consider whether new and material evidence has been received. 
Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  The 
appellant has had the opportunity to present evidence and 
argument in support of his appeal.  There is no indication 
that the Board's present review of the claim will result in 
any prejudice to him.  Bernard v. Brown, 4 Vet. App. 384, 
392-94 (1993).

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.  Following receipt of a notice of a timely 
disagreement, the RO is to issue a statement of the case.  38 
C.F.R. § 19.26.  A substantive appeal must be filed within 60 
days from the date that the agency of original jurisdiction 
mails the statement of the case to the appellant, or within 
the remainder of the 1-year period from the date of mailing 
of the notification of the determination being appealed, 
whichever period ends later.  38 C.F.R. § 20.302(b).  
Otherwise, the determination becomes final and is not subject 
to revision except on the receipt of new and material 
evidence.  38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

When a claim to reopen is presented, a two-step analysis is 
performed.  The first step of which is a determination of 
whether the evidence presented or secured since the last 
final disallowance of the claim is "new and material."  See 
Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); 
see also 38 U.S.C. § 5108; Hodge v. West, 155 F.3d 1356, 
1359-60 (Fed. Cir. 1998).  

The provisions of 38 C.F.R. § 3.156 (which defines "new and 
material evidence") were changed for claims filed on or 
after August 29, 2001.  66 Fed. Reg. 45,620 (Aug. 29, 2001) 
(codified at 38 C.F.R. § 3.156 (2004)).  The appellant's 
application to reopen his claim was filed after August 29, 
2001 (it was filed in November 2003); consequently, the 
current version of § 3.156 applies.  38 C.F.R. § 3.156(a) 
(2006) provides as follows:   

New evidence means existing evidence not 
previously submitted to agency 
decisionmakers.  Material evidence means 
existing evidence that, by itself or when 
considered with previous evidence of 
record, relates to an unestablished fact 
necessary to substantiate the claim.  New 
and material evidence can be neither 
cumulative nor redundant of the evidence 
of record at the time of the last prior 
final denial of the claim sought to be 
reopened, and must raise a reasonable 
possibility of substantiating the claim.	

Second, if VA determines that the evidence is new and 
material, the VA may then proceed to evaluate the merits of 
the claim on the basis of all evidence of record, but only 
after ensuring that the duty to assist has been fulfilled.  
See Winters v. West, 12 Vet. App. 203, 206 (1999) (en banc) 
(discussing the analysis set forth in Elkins), overruled on 
other grounds sub nom.  Winters v. Gober, 219 F.3d 1375, 1378 
(Fed. Cir. 2000); Elkins, supra.  The second step becomes 
applicable only when the preceding step is satisfied.  See 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 325 (1999).  In 
order for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is not material, the inquiry ends and the claim 
cannot be reopened.  See Smith v. West, 12 Vet. App. 312, 314 
(1999).

In Justus v. Principi, 3 Vet. App. 510 (1992), the Court held 
that for new and material evidence purposes only, new 
evidence is presumed to be credible.  The only exception 
would be where evidence presented is either (1) beyond the 
competence of the individual making the assertion or (2) 
inherently incredible.  If new and material evidence has been 
received with respect to a claim that has become final, then 
the claim is reopened and decided on a de novo basis.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

The Board notes that this claim was originally denied by the 
RO in an April 1985 rating decision.  The veteran was 
notified of the decision and furnished notice of appellate 
rights and procedures.  However, he did not file a notice of 
disagreement, and the April 1985 decision became final.  38 
U.S.C.A. § 7105(c).  The evidence before the RO at the time 
of the April 1985 decision consisted of the veteran's service 
medical records (that showed no evidence of hearing loss); 
and a March 1977 audiological examination report that showed 
hearing loss in the veteran's right ear.  It appears that the 
basis for the denial was the fact that the veteran's service 
medical records showed no evidence of hearing loss; and there 
was no evidence of a current disability in the left ear.  

The evidence submitted since the April 1985 RO rating 
decision consists of the veteran's statements and a May 2004 
audiological examination report and examination report by a 
private physician (Dr. P.D.S.).  This examination report 
showed hearing loss in both ears (as opposed to only the 
right ear, as was the case in March 1977).  

The veteran also stated in his April 2004 notice of 
disagreement that the RO ignored a recent court case that 
allows service connection for hearing loss even if it was not 
manifested in service, so long as the service medical records 
showed progressive hearing loss in service.  In this regard, 
the Board acknowledges that the lack of any evidence that the 
veteran exhibited hearing loss during service is not fatal to 
his claim.  The laws and regulations do not require in 
service complaints of or treatment for hearing loss in order 
to establish service connection.  See Ledford v. Derwinski, 3 
Vet.App. 87, 89 (1992).  Instead, as noted by the United 
States Court of Veterans Appeals (Court):

[W]here the regulatory threshold requirements for 
hearing disability are not met until several years 
after separation from service, the record must 
include evidence of exposure to disease or injury 
in service that would adversely affect the auditory 
system and post- service test results meeting the 
criteria of 38 C.F.R. § 3.385....For example, if 
the record shows (a) acoustic trauma due to 
significant noise exposure in service and 
audiometric test results reflecting an upward shift 
in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 
C.F.R. § 3.385, and (b) post-service audiometric 
testing produces findings meeting the requirements 
of 38 C.F.R. § 3.385, rating authorities must 
consider whether there is a medically sound basis 
to attribute the post-service findings to the 
injury in service, or whether they are more 
properly attributable to intercurrent causes.

Hensley v. Brown, 5 Vet.App. 155, 159 (1993) (quoting from a 
brief of the VA Secretary).

In view of the basis for the April 1985 denial of service 
connection for hearing loss, the Board finds that the new 
evidence raises a reasonable possibility of substantiating 
the claim; and therefore constitutes new and material 
evidence.  The veteran's claim is therefore reopened.

Service Connection

The issue before the Board involves a claim of entitlement to 
service connection. Applicable law provides that service 
connection will be granted if it is shown that the veteran 
suffers from disability resulting from an injury suffered or 
disease contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Additionally, for veteran's who have served 90 
days or more of active service during a war period or after 
December 31, 1946, certain chronic disabilities, such as 
sensorineural hearing loss, are presumed to have been 
incurred in service if manifest to a compensable degree 
within one year of discharge from service.  38 U.S.C.A. 
§§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309. Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

For the purposes of service connection, impaired hearing will 
be considered to be a disability when the auditory threshold 
in any of the frequencies 500, 1000, 2000, 3000, or 4000 
hertz is 40 decibels or greater; or when the auditory 
thresholds for at least three of the frequencies 500, 1000, 
2000, 3000, or 4000 hertz are 26 decibels or greater; or when 
speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

Service medical records show the following:

					Right				Left

50
0
1
k
2
k
3
k
4
k
6
k

50
0
1
k
2
k
3
k
4
k
6
k
April 1967 
(entrance)
    
5
-
5
-
5
X
1
5
X

   
0
  
0
 
0
X
0
X
May 1969 
(separation)
    
5
 
0
0
X
  
0
X

   
5
 
5
 
0
X
5
X

The Board notes that the veteran's service medical records 
reflect that his hearing was well within normal limits upon 
separation of service.  Moreover, a comparison of hearing 
acuity upon entry into service shows some minimal decrease in 
reported readings at some hertz levels and some minimal 
increase in reported readings at other hertz levels.  These 
minor differences appear to be simply fluctuations and do not 
suggest any overall decrease in hearing acuity during service 
as contemplated by the Hensley analysis.  The Board also 
believes it significant that in conjunction with the 
veteran's separation examination, he completed a report of 
medical history.  In it, he specifically denied (by checked 
the appropriate box) experiencing any hearing loss.  This 
suggests that the veteran himself did not believe there was 
any decrease in hearing acuity during service.  Further, 
there is no evidence that the veteran's hearing loss 
disability manifested itself within one year of service.  As 
such, service connection on a presumptive basis is not 
warranted.  

Post service evidence shows right ear hearing loss in March 
1977 (eight years after service); and there is no evidence of 
left ear hearing loss until May 2004 (35 years after 
service).  The Board notes that the lack of any post-service 
medical records until March 1977 and May 2004 respectively, 
is probative to the issue of chronic disability.  The United 
States Court of Appeals for the Federal Circuit has 
determined that a significant lapse in time between service 
and post-service medical treatment may be considered as part 
of the analysis of a service connection claim.  See generally 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000). 

The Board notes that Dr. P.D.S.'s May 2004 medical report 
indicates that the veteran had significant noise exposure 
with military gunfire and equipment.  However, this is 
clearly part of the veteran's medical history, as reported by 
the veteran himself.  Dr. P.D.S. never renders an opinion 
regarding whether or not the alleged noise exposure in 
service is the cause of the veteran's current hearing loss 
disability.  

The Board finds that with no evidence of hearing loss in 
service; no evidence of hearing loss for years after service; 
and no competent medical nexus between the veteran's current 
hearing loss disability and service; the preponderance of the 
evidence weighs against the veteran's claim.  As the 
preponderance of the evidence is against this claim, the 
benefit-of-the-doubt doctrine does not apply, and the claim 
for service connection for bilateral hearing loss must be 
denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

Tinnitus

The Board notes that the veteran's service medical records 
contain no findings attributed to tinnitus.  Furthermore, the 
only post service evidence of tinnitus is a May 2004 medical 
report in which Dr. P.D.S. noted that the veteran had 
"constant character tinnitus."  Despite the veteran's 
complaints of tinnitus, it is not entirely clear that Dr. 
P.D.S. actually diagnosed tinnitus.  

Nevertheless, assuming that the veteran does not have 
tinnitus, without any evidence of tinnitus in the service 
medical records or for many years after service, the 
preponderance of the evidence weighs against the veteran's 
claim.  The veteran's service medical records do not show any 
complaints or medical references to tinnitus.  There is no 
medical evidence of tinnitus for 35 years after service.  In 
fact, the veteran did not report tinnitus when he filed his 
1985 claim for hearing loss.  As noted above, the lack of any 
post-service medical records until May 2004 is probative to 
the issue of chronic disability.  See generally Maxson v. 
Gober, 230 F.3d 1330 (Fed. Cir. 2000).   

As the preponderance of the evidence is against this claim, 
the benefit-of-the-doubt doctrine does not apply, and the 
claim for service connection for tinnitus must be denied.  
See Gilbert v. Derwinski, 1 Vet. App 49 (1990).

In closing, the Board acknowledges that the veteran has not 
been afforded VA examinations as to either issue.  However, 
the negative service medical records constitute competent 
medical evidence, and there is otherwise no competent 
evidence of either hearing loss or disability within one year 
of discharge from service or for a number of years 
thereafter.  Under these circumstances, the Board finds that 
the record as it stands includes sufficient competent 
evidence to decide both claims.  


ORDER

Although new and material evidence has been received to 
reopen the claim of entitlement to service connection for 
bilateral hearing loss, service connection for bilateral 
hearing loss is not warranted.  Entitlement to service 
connection for tinnitus is not warranted.  The appeal is 
denied as to both issues. 



______________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


